Citation Nr: 9917715	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

The veteran had active service from September 1959 to March 
1963 and from December 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The case was remanded by the Board in 
December 1997 and has been returned to the Board for 
appellate review.

The Board notes that the veteran was notified of the RO's 
grant of service connection for PTSD in February 1997.  His 
March 1998 notice of disagreement was untimely, and the RO so 
notified him in May 1998.  The RO accepted the March 1998 
correspondence as a new claim for an increased evaluation for 
PTSD, and in December 1998, granted in increased evaluation.  
The veteran was notified of this decision either by letter 
date stamped December 20, 1998, or by the same letter dated 
January 5, 1999, and he was informed of his appellate rights.  
The veteran submitted a letter received on December 28, 1998, 
asserting his entitlement to a total rating.  He asked that 
his claim be forwarded to the BVA for a decision.  In 
February 1999, however, the veteran's representative 
submitted additional evidence on the issue of entitlement to 
an increased evaluation for PTSD, together with a  signed a 
statement waiving RO consideration of the evidence.  The 
Veteran's waiver of initial consideration by the RO is 
premature at this point.   

The Board notes that there is no claim ready for appellate 
review on the issue of PTSD.  There has been no statement of 
the case or development for appellate review of this claim.  
It is possible, however, that either the veteran's letter 
received on December 28, 1998 or the representative's 
communication of February 11, 1999, could be considered a 
notice of disagreement with the 50 percent rating for PTSD.  
One thing is very clear:  The veteran is appealing the 
current rating assigned for PTSD.   In either circumstance, 
the veteran must be furnished a statement of the case, and he 
then must submit a substantive appeal to complete the steps 
necessary to give the Board jurisdiction of the issue of an 
increased rating for PTSD.  

The issue of an increased rating for PTSD is referred to the 
RO for development of  the appeal based either on the 
veteran's letter date stamped December 20, 1998 or the 
representative's communication to the RO dated February 11, 
1999, as being a notice of disagreement with the 50 percent 
rating for PTSD.  The additional VA medical records submitted 
by the representative are to be considered by the RO in 
evaluating the veteran's claim.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
condition is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  Bilateral hearing loss is manifested by Level III hearing 
in the right ear, and Level VIII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).

2.  The schedular criteria for an evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87 Diagnostic Code 6102 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin Condition

The veteran's contends that he has suffered from an 
intermittent skin rash ever since returning from Vietnam, and 
that it has spread from his feet, up his body to his knees, 
his waist, and now affects his arms and neck.  He maintains 
that it is worse in the summer, and causes his skin to turn 
dark and to flake off.  

Service medical records from March 1964 noted that the 
veteran complained of lesions on both knees.  The impression 
noted was guttate psoriasis.  The records contained no other 
entry regarding a skin disorder, and the veteran's separation 
examination report noted that his skin was normal.  

The veteran's wife submitted a statement in April 1995, 
asserting that the veteran "always has some form of rash on 
his body."  A May 1995 VA general medical examination report 
noted that the veteran complained of an intermittent rash and 
a "subcutaneous flushing type complaint."  The examiner 
stated that, upon examination of the skin, no rash could be 
found, even where the veteran attempted to point out the 
affected areas.  Despite these negative findings, the 
examiner diagnosed neurodermatitis.  

In December 1995, the veteran reported that private treatment 
records from 1985, relating to his skin condition, had been 
destroyed, but stated that he had also received VA treatment 
for the disorder in 1985.  The RO has attempted to retrieve 
these VA records without success.  

At his personal hearing in March 1996, the veteran stated 
that his skin condition first began when he came back from 
Vietnam.  He testified that the rash began on his feet, but 
that, over time, it spread up his body to his knees, his 
waist, and that now it would affect his arms and neck.  He 
described an intermittent rash that was worse in the summer, 
and that caused his skin to turn dark and to flake off.  He 
stated that he had received private treatment in the 1980's, 
but that those records had since been destroyed, and that he 
had received treatment from VA "in '84 or '85."  The 
veteran's wife testified that he has had the rash since 
returning from Vietnam.  

An April 1996 general medical examination, conducted for the 
purpose of qualifying for State disability benefits, 
indicated that the veteran's skin was warm and dry without 
lesions or rash.  No skin disorder was diagnosed.  

The veteran was given another VA examination in July 1998, 
specifically for his skin disorder.  The examiner was 
requested to review the veteran's claims folder and to 
provide an opinion on whether it was at least as likely as 
not that any diagnosed skin disorder was causally or 
etiologically related to the veteran's treatment for 
psoriasis in service.  The veteran attempted to show the 
examiner his skin disorder, but the examiner noted "there is 
no discernable skin lesion."  The examiner did discern "a 
slight hyperpigmented region" on the right calf, that was 
"dry and scaly in texture" and did "not have the 
appearance of psoriasis."  The examiner's assessment was 
dermatitis.  

The examiner stated further that despite the diagnosis of 
neurodermatitis in the 1995 VA examination report, he found 
no lesions and no history consistent with neurodermatitis, 
and concluded that the veteran's "skin lesions in 1964 are 
not likely to be causatively or etiologically related" to 
his current skin condition.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Regulations further 
provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In the present case, the veteran has not met all three of 
these requirements and his claim must hence be denied.  The 
veteran has not presented any competent medical evidence of a 
link between any currently diagnosed skin disorder and 
service.  The only medical evidence addressing such a link, 
the opinion by the July 1998 VA examiner, found that such a 
relationship was "not likely."  The only other evidence 
presented by the veteran that tends to show a connection 
between a current skin condition and service are his own 
statements, and those of his wife.  However, as laypersons, 
they are not competent to provide an opinion requiring 
medical knowledge, such as a question of medical 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because of the lack of competent evidence of such a 
relationship, the claim for service connection for a skin 
disorder is not well grounded and is thus denied.

II.  Hearing Loss

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection for left ear hearing loss was granted by 
the RO in September 1995.  In December 1997, the Board 
granted service connection for right ear hearing loss.  In a 
rating decision dated in December 1997, the RO assigned a 20 
percent evaluation for bilateral hearing loss, effective 
April 1995.  

On the authorized audiological evaluation in May 1995, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
50
50
45
LEFT
-
15
75
90
95

The average puretone thresholds were 40 decibels for the 
right ear, and 69 for the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 52 percent in the left ear.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110.  (Copies of these tables from 
the rating code were provided to the veteran and his 
representative in the statement of the case.)

In this case, the audiometry findings from the May 1995 VA 
examination are consistent with Level III hearing in the 
right ear, and Level VIII hearing in the left ear.  Such 
findings do not justify an evaluation in excess of 20 percent 
under 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code (DC) 6102.  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for bilateral 
hearing loss.  In reaching this decision, the Board has 
considered the history of the veteran's hearing loss, as well 
as the current clinical manifestations.  38 C.F.R. §§ 4.1, 
4.2.  In addition, the Board has considered the doctrine of 
reasonable doubt; however, there is no medical evidence of 
hearing loss which would approximate the criteria for an 
evaluation in excess of 20 percent.  The preponderance of the 
evidence is against the appellant's claim and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.




		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

